Exhibit 10.1

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 29,
2007, by and among VIA Pharmaceuticals, Inc., a Delaware corporation with
headquarters located at 750 Battery Street, Suite 330, San Francisco, CA 94111
(the “Company”), and each investor identified on the signature pages hereto
(individually, an “Investor” and collectively, the “Investors”).

BACKGROUND

A. The Company and each Investor are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.

B. Each Investor, severally and not jointly, wishes to purchase, and the Company
wishes to sell, upon the terms and conditions stated in this Agreement, that
aggregate number of shares of the common stock, par value $0.001 per share, of
the Company (the “Common Stock”), set forth on such Investor’s signature page to
this Agreement (which aggregate amount for all Investors together shall be
10,288,065 shares of Common Stock and shall collectively be referred to herein
as the “Common Shares”).

C. Subject to the terms and conditions set forth herein, 1,885,125 shares of
Common Stock (the “Initial Shares”) will be issued and sold to the Investors on
the First Closing Date (as defined below) for an aggregate purchase price of
$4,580,854 (the “Initial Purchase Price”).

D. Subject to the terms and conditions set forth herein, 8,402,940 shares of
Common Stock (the “Remaining Shares”) will be issued and sold to the Investors
on the Second Closing Date (as defined below) for an aggregate purchase price of
$20,419,144 (the “Remaining Purchase Price”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.



--------------------------------------------------------------------------------

“Agent” has the meaning set forth in Section 3.1(l).

“Agreement” has the meaning set forth in the Preamble.

“Best Efforts” means the efforts that a prudent person desirous of achieving a
result would use in similar circumstances to ensure that such result is achieved
as expeditiously as practical; provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Company to dispose of or make
any change to its business, expend any material funds or incur any other
material burden or liability.

“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in the State of New York and California are authorized or required
by law or other governmental action to close.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Latham & Watkins LLP, counsel to the Company.

“Common Shares” has the meaning set forth in the Preamble.

“Common Stock” has the meaning set forth in the Preamble.

“Contingent Obligation” has the meaning set forth in Section 3.1(aa).

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

“Disclosure Materials” has the meaning set forth in Section 3.1(g).

“Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.

“Effectiveness Period” has the meaning set forth in Section 6.1(b).

“8-K Filing” has the meaning set forth in Section 4.5.

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market, OTC Bulletin Board or a non-NASDAQ over-the-counter market, such
as the “pink sheets.”

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

“Event” has the meaning set forth in Section 6.1(d).

“Event Payments” has the meaning set forth in Section 6.1(d).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

-2-



--------------------------------------------------------------------------------

“Excluded Events” has the meaning set forth in Section 6.1(d)(iii).

“Excluded Investors” means Bay City Capital LLC and its Affiliates.

“Filing Deadline” means the date that is sixty (60) days after the First Closing
Date or, if such date is not a Business Day, the next date that is a Business
Day.

“First Closing” has the meaning set forth in Section 2.1(a).

“First Closing Date” has the meaning set forth in Section 2.1(a).

“GAAP” has the meaning set forth in Section 3.1(g).

“Hazardous Materials” has the meaning set forth in Section 3.1(dd).

“Indebtedness” has the meaning set forth in Section 3.1(aa).

“Indemnified Party” has the meaning set forth in Section 6.4(c).

“Indemnifying Party” has the meaning set forth in Section 6.4(c).

“Initial Purchase Price” has the meaning set forth in the Preamble.

“Initial Shares” has the meaning set forth in the Preamble.

“Intellectual Property Rights” has the meaning set forth in Section 3.1(t).

“Investor” has the meaning set forth in the Preamble.

“Knowledge of the Company” means the actual knowledge of James G. Stewart and
Lawrence K. Cohen, without the obligation to perform any inquiry.

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.

“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, prospects, business or financial condition of the Company
and the Subsidiaries taken as a whole on a consolidated basis or (ii) material
and adverse impairment of the Company’s ability to perform its obligations under
any of the Transaction Documents, provided, that none of the following alone
shall be deemed, in and of itself, to constitute a Material Adverse Effect:
(i) a change in the market price or trading volume of the Common Stock,
(ii) changes in general economic conditions or changes affecting the industry in
which the Company operates generally (as opposed to Company-specific changes) so
long as such changes do not have a disproportionate effect on the Company and
its Subsidiaries taken as a whole or (iii) in the event the Company’s Common
Stock is not listed or quoted on a Trading Market.

 

-3-



--------------------------------------------------------------------------------

“Material Permits” has the meaning set forth in Section 3.1(v).

“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

“Person” has the meaning set forth in Section 3.1(aa).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means the Common Shares issued or issuable pursuant to
the Transaction Documents, together with any securities issued or issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing.

“Registration Statement” means each registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

“Regulation D” has the meaning set forth in the Preamble.

“Required Effectiveness Date” means (i) if the Registration Statement does not
become subject to review by the SEC, the date which is the earliest of
(a) ninety (90) days after the First Closing Date or (b) five (5) Trading Days
after the Company receives notification from the SEC that such Registration
Statement will not become subject to review, or (ii) if the Registration
Statement is reviewed by the SEC, the date which is the earliest of (a) one
hundred and twenty (120) days after the First Closing Date or (b) five
(5) Trading Days after the Company receives notification from the SEC that the
SEC has no further comment to such Registration Statement.

“Remaining Purchase Price” has the meaning set forth in the Preamble.

“Remaining Shares” has the meaning set forth in the Preamble.

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

-4-



--------------------------------------------------------------------------------

“SEC” has the meaning set forth in the Preamble.

“SEC Reports” has the meaning set forth in Section 3.1(g).

“Second Closing” has the meaning set forth in Section 2.1(b).

“Second Closing Date” has the meaning set forth in Section 2.1(b).

“Securities Act” has the meaning set forth in the Preamble.

“Shares” means shares of the Company’s Common Stock.

“Short Sales” has the meaning set forth in Section 3.2(d).

“Stockholder Approval Condition” has the meaning set forth in Section 5.3.

“Stockholder Approval Termination Date” has the meaning set forth in
Section 4.7.

“Subsidiary” has the meaning set forth in Section 3.1(a).

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTC Bulletin Board), a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board, or (iii) if the Common Stock is not listed or quoted
on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, OTC Bulletin Board or a non-NASDAQ over-the-counter
market, such as the “pink sheets” on which the Common Stock is listed or quoted
for trading on the date in question.

“Transaction” has the meaning set forth in Section 3.2(d).

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, and the Transfer Agent Instructions.

“Transfer Agent” means U.S. Stock Transfer Corporation, or any successor
transfer agent for the Company.

“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit D, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE

2.1 Purchase and Sale of Stock. Subject to the terms and conditions of this
Agreement, each Investor, severally and not jointly, agrees to purchase at the
First Closing (as hereinafter defined), and the Company agrees to sell and issue
to each of the Investors at the First Closing, such number of Initial Shares set
forth on such Investor’s signature page to this Agreement. In addition, each
Investor, severally and not jointly, agrees to purchase at the Second Closing
(as hereinafter defined), contingent solely upon the Stockholder Approval (as
hereinafter defined), and the Company agrees to sell and issue to each Investor
at the Second Closing, the Remaining Shares set forth on such Investor’s
signature page to this Agreement.

(a) First Closing. The first closing of the purchase and sale of the Initial
Shares (the “First Closing”) shall be held at the offices of the Company’s
Counsel, on June 29, 2007 at 11:00 a.m., New York Time, or at such other time
and place upon which the Company and Investors shall agree (the “First Closing
Date”). Upon the written request of an Investor to the Company’s chief financial
officer at least two days prior to the First Closing Date, the Company shall
provide a copy of the common stock certificate to be issued to such Investor in
connection with the First Closing.

(b) Second Closing. The second closing of the purchase and sale of the Remaining
Shares (the “Second Closing”) shall be held at the offices of the Company’s
Counsel, no later than three Trading Days following the satisfaction of the
Stockholder Approval Condition (as hereinafter defined) (the “Second Closing
Date”). Upon the written request of an Investor to the Company’s chief financial
officer at least two days prior to the Second Closing Date, the Company shall
provide a copy of the common stock certificate to be issued to such Investor in
connection with the Second Closing.

2.2 First Closing Deliveries.

(a) At the First Closing, the Company shall deliver or cause to be delivered to
each Investor the following:

(i) a copy of the Company’s irrevocable instructions to the Transfer Agent,
acknowledged by the Transfer Agent, instructing the Transfer Agent to deliver,
on an expedited basis, one or more stock certificates, free and clear of all
restrictive and other legends (except as expressly provided in Section 4.1(b)
hereof), evidencing such number of Initial Shares set forth on such Investor’s
signature page to this Agreement, registered in the name of such Investor;

(ii) a legal opinion of Company Counsel, in the form of Exhibit B, executed by
such counsel and delivered to the Investors;

(iv) a certificate of the Secretary of the Company, dated as of the First
Closing Date, (a) certifying the resolutions adopted by the Board of Directors
of the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Common Shares,
(b) certifying the current versions of the certificate of

 

-6-



--------------------------------------------------------------------------------

incorporation, as amended and by-laws of the Company and (c) certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company; and

(v) a certificate of the Chief Executive Officer or Chief Financial Officer of
the Company, dated as of the First Closing Date, certifying to the fulfillment
of the conditions specified in Section 5.1(a) and (b).

(b) At the First Closing, each Investor shall deliver or cause to be delivered
to the Company:

(i) the Initial Purchase Price set forth on such Investor’s signature page to
this Agreement in United States dollars and in immediately available funds, by
wire transfer to an account designated in writing to such Investor by the
Company for such purpose; and

(ii) Exhibits A-1, A-2 and A-3 pursuant to the instructions set forth on Exhibit
A.

2.3 Second Closing Deliveries.

(a) At the Second Closing, the Company shall deliver or cause to be delivered to
each Investor the following:

(i) a copy of the Company’s irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver, on an expedited basis, one or more
stock certificates, free and clear of all restrictive and other legends (except
as expressly provided in Section 4.1(b) hereof), evidencing such number of
Remaining Shares set forth on such Investor’s signature page to this Agreement,
registered in the name of such Investor; and

(ii) duly executed Transfer Agent Instructions acknowledged by the Company’s
transfer agent.

(b) At the Second Closing, each Investor shall deliver or cause to be delivered
to the Company:

(i) the Remaining Purchase Price set forth on such Investor’s signature page to
this Agreement in United States dollars and in immediately available funds, by
wire transfer to an account designated in writing to such Investor by the
Company for such purpose; and

(ii) Exhibits A-1, A-2 and A-3 pursuant to the instructions set forth on Exhibit
A to the extent that the information provided by the Investor in any of Exhibits
A-1, A-2 or A-3 pursuant to Section 2.2(b)(ii) is no longer correct.

 

-7-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors as follows (which representations and warranties
shall be deemed to apply, where appropriate, to each Subsidiary of the Company);
provided, however, that to the extent that any representations or warranties
below relate to the historic activities or operations of Corautus Genetics Inc.
prior to June 5, 2007, such representations and warranties are made to the
Knowledge of the Company:

(a) Subsidiaries. The Company has no direct or indirect subsidiaries other than
Vascular Genetics, Inc., a Delaware corporation, and VIA Pharma UK Limited, a
private limited company incorporated and existing under the laws of England and
Wales (each, a “Subsidiary”). The Company owns or controls, directly or
indirectly, the capital stock or comparable equity interests of each Subsidiary
free and clear of any Lien. All issued and outstanding shares of capital stock
or comparable equity interest of each Subsidiary are validly issued and are
fully paid, non-assessable and free of preemptive and similar rights.

(b) Organization and Qualification. The Company and each Subsidiary is each duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite legal authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. The Company and each Subsidiary is
duly qualified to do business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of each of
the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further consent or action is required by the Company, its Board of Directors
or its stockholders. Each of the Transaction Documents to which it is a party
has been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

-8-



--------------------------------------------------------------------------------

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby do not, and will
not, (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound, or affected, except to the extent that such conflict, default,
termination, amendment, acceleration or cancellation right would not reasonably
be expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or any
Subsidiary is subject (including, assuming the accuracy of the representations
and warranties of the Investors set forth in Section 3.2 hereof, federal and
state securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company or any Subsidiary are bound or affected, except to the extent that
such violation would not reasonably be expected to have a Material Adverse
Effect.

(e) The Common Shares. The Common Shares to be sold hereby are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents at the First Closing or Second Closing, as applicable, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
and will not be subject to preemptive or similar rights of stockholders (other
than those imposed by the Investors).

(f) Capitalization. The aggregate number of shares and type of all issued and
outstanding classes of capital stock, Options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) as of June 19, 2007, is
set forth in Schedule 3.1(f) hereto. All issued and outstanding shares of
capital stock are duly authorized, validly issued, fully paid and nonassessable
and have been issued in compliance in all material respects with all applicable
securities laws. Except as disclosed in Schedule 3.1(f) hereto, as of June 19,
2007, the Company did not have outstanding any other Options, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or entered into any agreement giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. Except as set forth on
Schedule 3.1(f) hereto, and except for customary adjustments as a result of
stock dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued
and outstanding by the Company (or in any agreement providing rights to security
holders) and the issuance and sale of the Common Shares will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investors) and will not result in a right of any holder of securities
to adjust the exercise, conversion, exchange or reset price under such
securities. To

 

-9-



--------------------------------------------------------------------------------

the Knowledge of the Company, except as disclosed in the SEC Reports and any
Schedules 13D or 13G filed with the SEC pursuant to Rule 13d-1 of the Exchange
Act by reporting persons or in Schedule 3.1(f) hereto, as of the date hereof no
Person or group of related Persons beneficially owns (as determined pursuant to
Rule 13d-3 under the Exchange Act), or has the right to acquire, by agreement
with or by obligation binding upon the Company, beneficial ownership of in
excess of 5% of the outstanding Common Stock.

(g) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the 12 months preceding the date hereof on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension and has
filed all reports required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof. Such reports required to be filed by the Company under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, together with any
materials filed or furnished by the Company under the Exchange Act, whether or
not any such reports were required being collectively referred to herein as the
“SEC Reports” and, together with this Agreement and the Schedules to this
Agreement, the “Disclosure Materials”. As of their respective dates (or, if
amended or superseded by a filing prior to the First Closing Date, then on the
date of such filing), the SEC Reports filed by the Company complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed (or, if amended or superseded by a filing prior to
the First Closing Date, then on the date of such filing) by the Company,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or, if amended or superseded by a filing prior to the First Closing
Date, then on the date of such filing). Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements, the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP or may be condensed or summary statements, and fairly
present in all material respects the consolidated financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, year-end audit adjustments. All
material agreements to which the Company or any Subsidiary is a party or to
which the property or assets of the Company or any Subsidiary are subject are
included as part of or identified in the SEC Reports, to the extent such
agreements are required to be included or identified pursuant to the rules and
regulations of the SEC.

(h) Material Changes; Undisclosed Events, Liabilities or Developments; Solvency.
Since June 5, 2007, except as disclosed in the SEC Reports, (i) there has been
no event, occurrence or development that, individually or in the aggregate, has
had or that would reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred

 

-10-



--------------------------------------------------------------------------------

any material liabilities other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC, (iii) the Company has not altered its method of accounting or changed its
auditors, except as disclosed in its SEC Reports, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders, in their capacities as such, or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans. The Company
has not taken any steps to seek protection pursuant to any bankruptcy law nor
does the Company have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so. Based on the financial
condition of the Company as of the First Closing, after giving effect to
transactions contemplated hereby to occur at the First Closing, the Company
reasonably expects to have sufficient cash on hand to pay all of its currently
foreseeable expenses for the next 12 months.

(i) Absence of Litigation. Except as disclosed in the SEC Reports, there is no
action, suit, claim, or Proceeding, or, to the Knowledge of the Company, inquiry
or investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the Knowledge of the
Company, threatened against or affecting the Company or any Subsidiary that
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(j) Compliance. Except as would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect,
(i) neither the Company nor any Subsidiary is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received written notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) neither the Company nor any
Subsidiary is in violation of any order of any court, arbitrator or governmental
body, or (iii) neither the Company nor any Subsidiary is or has been in
violation of any statute, rule or regulation of any governmental authority.

(k) Title to Assets. Neither the Company nor any Subsidiary owns real property.
The Company and each Subsidiary has good and marketable title in all personal
property owned by them that is material to the business of the Company and each
Subsidiary, in each case free and clear of all Liens, except for Liens that do
not, individually or in the aggregate, have or result in a Material Adverse
Effect. Any real property and facilities held under lease by the Company or any
Subsidiary is held by it under valid, subsisting and enforceable leases of which
the Company and each Subsidiary is in material compliance.

(l) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf, has engaged
in any form of

 

-11-



--------------------------------------------------------------------------------

general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Common Shares. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commission (other than for persons engaged by any Investor or
its investment advisor) relating to or arising out of the issuance of the Common
Shares pursuant to this Agreement. The Company shall pay, and hold each Investor
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim for fees arising out of the issuance of the Common Shares
pursuant to this Agreement. The Company acknowledges that is has engaged Lazard
Freres & Co. LLC as its lead placement agent (together with any co-placement
agent, the “Agent”) in connection with the sale of the Common Shares. Other than
the Agent, the Company has not engaged any placement agent or other agent in
connection with the sale of the Common Shares.

(m) Private Placement; Investment Company. Neither the Company nor any of its
Affiliates nor, any Person acting on the Company’s behalf has, directly or
indirectly, at any time within the past six months, made any offer or sale of
any security or solicitation of any offer to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Common Shares as contemplated hereby or
(ii) cause the offering of the Common Shares pursuant to the Transaction
Documents to be integrated with prior offerings by the Company for purposes of
any applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market.
Assuming the accuracy of the representations and warranties of the Investors set
forth in Section 3.2, no registration under the Securities Act is required for
the offer and sale of the Common Shares by the Company to the Investors as
contemplated hereby. The sale and issuance of the Common Shares hereunder does
not contravene the rules and regulations of any Trading Market on which the
Common Stock is listed or quoted. The Company is not required to be registered
as, and is not an Affiliate of, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

(n) Form S-3 Eligibility. As of the date hereof, the Company is eligible to
register the Common Shares for resale by the Investors using Form S-3
promulgated under the Securities Act.

(o) Listing and Maintenance Requirements. Except as disclosed in SEC Reports,
the Company has not, in the twelve months preceding the date hereof, received
written notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.

(p) Registration Rights. Except as described in Schedule 3.1(p), the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
SEC or any other governmental authority that have not expired or been satisfied
or waived.

 

-12-



--------------------------------------------------------------------------------

(q) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s charter documents or the laws of its state of incorporation that is
applicable to any of the Investors as a result of the Investors and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, as a result of the Company’s issuance
of the Common Shares and the Investors’ ownership of the Common Shares.

(r) Disclosure. The Company confirms that neither it nor any officers, directors
or Affiliates, has provided any of the Investors (other than Excluded Investors)
or their agents or counsel with any information that constitutes material,
nonpublic information (other than the existence and terms of the Transaction
Documents and the issuance of Common Shares, as contemplated by this Agreement,
and any information to be disclosed at or before 9:00 a.m., New York time on the
first Trading Day following execution of this Agreement by the Company via press
release pursuant to Section 4.5 herein). The Company understands and confirms
that each of the Investors will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided by
the Company to the Investors regarding the Company, its business and the
transactions contemplated hereby, including the Schedules to this Agreement
furnished by or on behalf of the Company, are true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading. To
the Knowledge of the Company, except for the transactions contemplated by this
Agreement, as of the date hereof no event or circumstance has occurred or
information exists with respect to the Company or any Subsidiary or their
businesses, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed or will
be disclosed at or before 9:00 a.m., New York time on the first Trading Day
following execution of this Agreement by the Company via press release pursuant
to Section 4.5 herein. The Company acknowledges and agrees that no Investor
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those set forth in the Transaction
Documents.

(s) Acknowledgment Regarding Investors’ Purchase of Common Shares. The Company
further acknowledges that no Investor (other than Excluded Investors) is acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
advice given by any Investor (other than Excluded Investors) or any of their
respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Investors’ purchase of the Common Shares. The Company further
represents to each Investor that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its advisors and
representatives.

(t) Patents and Trademarks. The Company and each Subsidiary owns, or possesses
adequate rights or licenses to use, all trademarks, trade names, service marks,
service

 

-13-



--------------------------------------------------------------------------------

mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as now conducted. Except as disclosed in the
Disclosure Materials, none of the Company’s or any Subsidiary’s Intellectual
Property Rights have expired or terminated, or are expected to expire or
terminate within three years from the date of this Agreement. The Company does
not have any knowledge of any infringement by the Company or any Subsidiary of
Intellectual Property Rights of others. Except as disclosed in the SEC Reports,
there is no claim, action or Proceeding being made or brought, or to the
Knowledge of the Company, being threatened, against the Company or any
Subsidiary regarding its Intellectual Property Rights.

(u) Insurance. The Company and each Subsidiary is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and locations in which
the Company and each Subsidiary is engaged.

(v) Regulatory Permits. The Company and each Subsidiary possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted and described in the SEC Reports
(“Material Permits”), except where the failure to possess such permits does not,
individually or in the aggregate, have or is not reasonably be expected to
result in a Material Adverse Effect, and neither the Company nor any Subsidiary
has received any written notice of proceedings relating to the revocation or
modification of any Material Permit.

(w) Transactions With Affiliates and Employees. Except as set forth or
incorporated by reference in the Company’s SEC Reports, none of the officers,
directors or employees of the Company is presently a party to any transaction
with the Company that would be required to be reported on Form 10-K by Item 12
thereof pursuant to Regulation S-K Item 404(a) (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
Knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.

(x) Internal Accounting Controls. The Company maintains a system of internal
accounting controls that is sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

-14-



--------------------------------------------------------------------------------

(y) Sarbanes-Oxley Act. The Company is in compliance in all material respects
with applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable
rules and regulations promulgated by the SEC thereunder, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

(z) Foreign Corrupt Practices. Neither the Company nor any Subsidiary nor, to
the Knowledge of the Company, any director, officer, agent, employee or other
Person acting on behalf of the Company or any Subsidiary has, in the course of
its actions for, or on behalf of, the Company (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee or to any
foreign or domestic political parties or campaigns from corporate funds;
(iii) violated or is in violation in any material respect of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

(aa) Indebtedness. Except as disclosed in the SEC Reports, neither the Company
nor any Subsidiary (i) has any outstanding Indebtedness (as defined below),
(ii) is in violation of any term of or is in default under any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, and (iii) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
Lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) “Contingent Obligation” means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is

 

-15-



--------------------------------------------------------------------------------

to provide assurance to the obligee of such liability that such liability will
be paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, a government or any department or agency
thereof and any other legal entity.

(bb) Employee Relations. Neither the Company nor any Subsidiary is a party to
any collective bargaining agreement or employs any member of a union. The
Company believes that its relations with its employees are as disclosed in the
SEC Reports. Except as disclosed in the SEC Reports, during the period covered
by the SEC Reports, no executive officer of the Company or any Subsidiary has
notified the Company or any Subsidiary that such officer intends to leave the
Company or a Subsidiary, as applicable, or otherwise terminate such officer’s
employment with the Company or a Subsidiary, as applicable. To the Knowledge of
the Company or any Subsidiary, no executive officer of the Company or any
Subsidiary is in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters.

(cc) Labor Matters. The Company and each Subsidiary is in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

(dd) Environmental Laws. The Company and each Subsidiary (i) is in compliance in
all material respects with any and all Environmental Laws (as hereinafter
defined), (ii) has received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) is in compliance in all material respects with all terms and
conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

-16-



--------------------------------------------------------------------------------

(ee) Subsidiary Rights. The Company has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries as owned by the
Company or such Subsidiary.

(ff) Tax Status. The Company and each Subsidiary (i) has made or filed all
foreign, federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

3.2 Representations and Warranties of the Investors. Each Investor hereby, as to
itself only and for no other Investor, represents and warrants to the Company as
follows:

(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by such Investor of the Common Shares hereunder has
been duly authorized by all necessary corporate, partnership or other action on
the part of such Investor. This Agreement has been duly executed and delivered
by such Investor and constitutes the valid and binding obligation of such
Investor, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) No Public Sale or Distribution. Such Investor is acquiring the Common Shares
in the ordinary course of business for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or under
an exemption from such registration and in compliance with applicable federal
and state securities laws, and such Investor does not have a present arrangement
to effect any distribution of the Common Shares to or through any person or
entity; provided, however, that by making the representations herein, such
Investor does not agree to hold any of the Common Shares for any minimum or
other specific term and reserves the right to dispose of the Common Shares at
any time in accordance with or pursuant to a registration statement or an
exemption under the Securities Act.

(c) Investor Status. At the time such Investor was offered the Common Shares, it
was, and at the date it acquires any Common Shares hereunder it will be, an
“accredited investor” as defined in Rule 501(a) under the Securities Act or a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Such Investor is not a registered broker

 

-17-



--------------------------------------------------------------------------------

dealer registered under Section 15(a) of the Exchange Act, or a member of the
NASD, Inc. or an entity engaged in the business of being a broker dealer. Except
as otherwise disclosed in writing to the Company on Exhibit A-2 (attached
hereto), such Investor is not affiliated with any broker dealer registered under
Section 15(a) of the Exchange Act, or a member of the NASD, Inc. or an entity
engaged in the business of being a broker dealer.

(d) Prohibited Transactions; Confidentiality. Except as disclosed in SEC
Reports, no Investor, directly or indirectly, and no Person acting on behalf of
or pursuant to any understanding with any Investor, has engaged in any purchases
or sales in the securities, including derivatives, of the Company (including,
without limitation, any Short Sales (a “Transaction”) involving any of the
Company’s securities) since the time that such Investor was first contacted by
the Company, the Agent or any other Person regarding an investment in the
Company. Such Investor covenants that it will not (and its affiliates acting on
its behalf or pursuant to any understanding with it will not) engage in or
effect, directly or indirectly, any transactions in any securities of the
Company (including, without limitation, any Short Sales, “locking-up” borrow or
hedging activities involving the Company’s securities) during the period
commencing on the date hereof and ending on the date the transactions
contemplated by this Agreement are disclosed. Furthermore, Investor will not use
any of the restricted Common Shares acquired pursuant to this Agreement to cover
any Short Sales in the Common Stock of the Company if doing so would be in
violation of applicable securities laws in the holding and sale of the Common
Shares. “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act and all
types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, derivatives and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers.

(e) General Solicitation. Such Investor is not purchasing the Common Shares as a
result of any advertisement, article, notice or other communication regarding
the Common Shares published in any newspaper, magazine or similar media,
broadcast over television or radio, disseminated over the Internet or presented
at any seminar at which such Investor was present.

(f) Experience of Such Investor. Such Investor, either alone or together with
its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Common Shares, and has so evaluated
the merits and risks of such investment. Such Investor understands that it must
bear the economic risk of this investment in the Common Shares indefinitely, and
is able to bear such risk and is able to afford a complete loss of such
investment.

(g) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Common Shares and the merits and risks of investing in the
Common Shares; (ii) access to information (other than material non-public
information) about the Company and each Subsidiary and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to

 

-18-



--------------------------------------------------------------------------------

evaluate its investment; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment. Such Investor acknowledges that it is not relying
upon, and has not relied upon, any statement, representation or warranty made by
any person, including, without limitation, the Agent, except for the statements,
representations, and warranties made by the Company and contained in Section 3.1
of this Agreement. Neither such inquiries nor any other investigation conducted
by or on behalf of such Investor or its representatives or counsel shall modify,
amend or affect such Investor’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents. Such Investor acknowledges
receipt of copies of the SEC Reports.

(h) No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Common Shares or the
fairness or suitability of the investment in the Common Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Shares.

(i) No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of such Investor to
consummate the transactions contemplated hereby.

(j) Restricted Securities. The Investors understand that the Common Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

(k) Legends. It is understood that, except as provided in Section 4.1(b) of this
Agreement, certificates evidencing such Common Shares may bear the legend set
forth in Section 4.1(b).

(l) No Legal, Tax or Investment Advice. Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Investor in connection with the purchase of the Common Shares
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Common Shares.
Such Investor understands that the Agent has acted solely as the agent of the
Company in this placement of the Common Shares, and that the Agent makes no
representation

 

-19-



--------------------------------------------------------------------------------

or warranty with regard to the merits of this transaction or as to the accuracy
of any information such Investor may have received in connection therewith. Such
Investor acknowledges that he has not relied on any information or advice
furnished by or on behalf of the Agent.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Investors covenant that the Common Shares will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of Common
Shares other than pursuant to an effective registration statement or to the
Company, or pursuant to Rule 144(k), the Company may require the transferor to
provide to the Company an opinion of outside legal counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act. Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the Company
and with its Transfer Agent, without any such legal opinion, except to the
extent that the transfer agent requests such legal opinion, any transfer of
Common Shares by an Investor to an Affiliate of such Investor, provided that the
transferee certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and provided that such Affiliate
does not request any removal of any existing legends on any certificate
evidencing the Common Shares.

(b) The Investors agree to the imprinting, until no longer required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Common Shares:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

-20-



--------------------------------------------------------------------------------

Certificates evidencing the Common Shares shall not be required to contain such
legend or any other legend (i) while a registration statement (including the
Registration Statement) covering the resale of the Common Shares is effective
under the Securities Act, (ii) following any sale of such Common Shares pursuant
to Rule 144 if the holder provides the Company with a legal opinion (and the
documents upon which the legal opinion is based) reasonably acceptable to the
Company to the effect that the Common Shares can be sold under Rule 144,
(iii) if the Common Shares are eligible for sale under Rule 144(k), or (iv) if
the holder provides the Company with a legal opinion (and the documents upon
which the legal opinion is based) reasonably acceptable to the Company to the
effect that the legend is not required under applicable requirements of the
Securities Act (including controlling judicial interpretations and
pronouncements issued by the Staff of the SEC). The Company shall cause its
counsel to issue the written confirmation included in the Transfer Agent
Instructions to the Transfer Agent on the Effective Date. Following the
Effective Date, and provided the registration statement referred to in clause
(i) above is then in effect, or at such earlier time as a legend is no longer
required for certain Common Shares, the Company will no later than three Trading
Days following the delivery by an Investor to the Company or the Transfer Agent
(if delivery is made to the Transfer Agent a copy shall be contemporaneously
delivered to the Company) of (i) a legended certificate representing such Common
Shares (and, in the case of a requested transfer, endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect
transfer), and (ii) an opinion of counsel to the extent required by
Section 4.1(a), deliver or cause to be delivered to such Investor a certificate
representing such Common Shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section.

If within three Trading Days after receipt by the Company or its Transfer Agent
of a legended certificate and the other documents as specified in Clauses
(i) and (ii) of the paragraph immediately above, the Company shall fail to cause
to be issued and delivered to such Investor a certificate representing such
Common Shares that is free from all restrictive and other legends, and if on or
after such Trading Day the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of shares of Common Stock that the Investor anticipated receiving from
the Company without any restrictive legend (the “Covering Shares”), then the
Company shall, within three Trading Days after the Investor’s request, pay cash
to the Investor in an amount equal to the excess (if any) of the Investor’s
total purchase price (including brokerage commissions, if any) for the Covering
Shares, over the product of (A) the number of Covering Shares, times (B) the
closing bid price on the date of delivery of such certificate and the other
documents as specified in Clauses (i) and (ii) of the paragraph immediately
above.

(c) The Company will not object to and shall permit (except as prohibited by
law) an Investor to pledge or grant a security interest in some or all of the
Common Shares in connection with a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Common Shares
to a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act and who agrees to be bound by the provisions of
this Agreement, and if required under the terms of such arrangement, the Company
will not object to and shall permit (except as prohibited by law) such Investor
to transfer pledged or secured Common Shares to the pledgees or secured parties.
Except as required by law, such a pledge or transfer would

 

-21-



--------------------------------------------------------------------------------

not be subject to approval of the Company, no legal opinion of the pledgee,
secured party or pledgor shall be required in connection therewith (but such
legal opinion shall be required in connection with a subsequent transfer or
foreclosure following default by the Purchaser transferee of the pledge), and no
notice shall be required of such pledge. Each Investor acknowledges that the
Company shall not be responsible for any pledges relating to, or the grant of
any security interest in, any of the Common Shares or for any agreement,
understanding or arrangement between any Investor and its pledgee or secured
party. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Common
Shares may reasonably request in connection with a pledge or transfer of the
Common Shares, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder. Provided that the Company is in compliance with the
terms of this Section 4.1(c), the Company’s indemnification obligations pursuant
to Section 6.4 shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(c).

4.2 Furnishing of Information. Until the date that any Investor owning Common
Shares may sell all of them under Rule 144(k) of the Securities Act (or any
successor provision), the Company covenants to use its commercially reasonable
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act. The Company further
covenants that it will take such further action as any holder of Common Shares
may reasonably request to satisfy the provisions of this Section 4.2.

4.3 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Common Shares in a manner that would require the
registration under the Securities Act of the sale of the Common Shares to the
Investors or that would be integrated with the offer or sale of the Common
Shares for purposes of the rules and regulations of any Trading Market.

4.4 Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations to issue
such Common Shares under the Transaction Documents. In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations to issue such Common Shares under the Transaction
Documents, the Company shall promptly take such actions as may be required to
increase the number of authorized shares.

4.5 Securities Laws Disclosure; Publicity. The Company shall, at or before 9:00
a.m., New York time, on the first Business Day following execution of this
Agreement, and by 9:00 a.m. New York time on the Business Day following each of
the First Closing Date and Second Closing Date, issue a press release disclosing
all material terms of the transactions contemplated hereby. On the Business Day
following each of the First Closing Date and the Second Closing Date, the
Company shall file a Current Report on Form 8-K with the SEC (the “8-K Filing”)
describing the terms of the transactions contemplated by this Agreement with
respect to the First Closing and Second Closing, as applicable, and including as
an exhibit to such 8-K Filing this Agreement (excluding the schedules) in

 

-22-



--------------------------------------------------------------------------------

the form required by the Exchange Act; provided, however, that if the First
Closing Date or Second Closing Date is not a Business Day, the Company shall not
be required to make the 8-K Filing until the first Business Day after the First
Closing Date or Second Closing Date, as applicable. Thereafter, the Company
shall timely file any filings and notices required by the SEC or applicable law
with respect to the transactions contemplated hereby and provide copies thereof
to the Investors promptly after filing. Except as herein provided, neither the
Company nor any Subsidiary shall publicly disclose the name of any Investor, or
include the name of any Investor in any press release without the prior written
consent of such Investor (which consent shall not be unreasonably withheld or
delayed), unless otherwise required by law, regulatory authority or Trading
Market. Neither the Company nor any Subsidiary shall, nor shall any of their
respective officers, directors, employees and agents, provide any Investor with
any material nonpublic information regarding the Company or any Subsidiary from
and after the issuance of the above referenced press release without the express
written consent of such Investor.

4.6 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Common Shares for working capital and general corporate purposes. The
Company also may use a portion of the net proceeds, currently intended for
general corporate purposes, to acquire or invest in technologies, products or
services that complement its business, although the Company has no present plans
or commitments and is not currently engaged in any material negotiations with
respect to these types of transactions. Pending these uses, the Company intends
to invest the net proceeds from this offering in short-term, interest-bearing,
investment-grade securities, or as otherwise pursuant to the Company’s customary
investment policies.

4.7 Stockholder Approval Event. On or prior to the fifteenth (15th) day
following the First Closing Date, the Company shall prepare and file with the
SEC either (i) a proxy statement pursuant to Section 14(a) of the Exchange Act
or (ii) an information statement pursuant to Section 14(c) of the Exchange Act.
The Company shall satisfy the Stockholder Approval Condition within forty-five
(45) days of the First Closing Date (the “Stockholder Approval Termination
Date”). The Stockholder Approval Termination Date may be extended by the Company
without notice to the Investors for up to an additional thirty (30) days.

4.8 Additional Issuance or Sale of Securities. The Company shall not, from the
date hereof until the date that is sixty (60) days after the Effective Date,
issue or sell any of its equity securities, other than pursuant to an employee
benefit plan or as compensation to consultants or independent contractors.

ARTICLE V

CONDITIONS PRECEDENT TO FIRST CLOSING AND SECOND CLOSING

5.1 Conditions Precedent to the Obligations of the Investors at the First
Closing. The obligation of each Investor to acquire the Initial Shares at the
First Closing is subject to the satisfaction or waiver by such Investor, at or
before the First Closing, of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when

 

-23-



--------------------------------------------------------------------------------

made and as of the First Closing as though made on and as of such date;
provided, however, that those representations and warranties qualified by
materiality shall be true and correct in all respects as of the date when made
and as of the First Closing as though made on and as of such date.

(b) Performance. The Company and each other Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the First Closing.

(c) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the SEC at any time since the date of
execution of this Agreement, and the Common Stock shall have been at all times
since such date listed for trading on a Trading Market.

(d) Absence of Litigation. No action, suit or Proceeding by or before any court
or any governmental body or authority, against the Company or any Subsidiary or
pertaining to the transactions contemplated by this Agreement or their
consummation, shall have been instituted on or before the First Closing Date,
which action, suit or Proceeding would reasonably be expected to have a Material
Adverse Effect.

5.2 Conditions Precedent to the Obligations of the Company at the First Closing.
The obligation of the Company to sell the Initial Shares at the First Closing is
subject to the satisfaction or waiver by the Company, at or before the First
Closing, of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the First Closing Date as though made on and as
of such date; and

(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the First Closing.

(c) Absence of Litigation. No action, suit or Proceeding by or before any court
or any governmental body or authority pertaining to the transactions
contemplated by this Agreement or their consummation, shall have been instituted
on or before the First Closing Date, which action, suit or Proceeding would
reasonably be expected to have a Material Adverse Effect.

5.3 Conditions to the Second Closing. The obligations of each Investor to accept
delivery of and to make payments for, and the Company’s obligation to sell and
issue, the Remaining Shares are subject to the Company’s receipt and
effectiveness of stockholder approval for the issuance of the Remaining Shares
as may be required pursuant to the rules and regulations of the Nasdaq Stock
Market, the SEC or otherwise (the “Stockholder Approval Condition”). Upon the
satisfaction of the foregoing condition, the Company will issue to the Investors
the Remaining Shares and each

 

-24-



--------------------------------------------------------------------------------

Investor shall deliver, or cause to be delivered, to the Company, in accordance
with the terms of this Agreement, the purchase price for such Remaining Shares
set forth on such Investor’s signature page to this Agreement in United States
dollars and in immediately available funds, by wire transfer to an account
designated in writing to such Investor by the Company for such purpose.

ARTICLE VI

REGISTRATION RIGHTS

6.1 Registration Statement.

(a) As promptly as possible, and in any event no later than the Filing Deadline,
the Company shall prepare and file with the SEC a Registration Statement
covering the resale of the Registrable Securities for an offering to be made on
a continuous basis pursuant to Rule 415. Such Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the Securities Act and the Exchange
Act) and shall contain (except if otherwise directed by the Investors or
requested by the SEC) the “Plan of Distribution” in substantially the form
attached hereto as Exhibit C.

(b) Notwithstanding anything contained herein to the contrary, in the event that
the SEC limits the amount of Registrable Securities that may be included and
sold by Investors in the Registration Statement pursuant to Rule 415, or any
other basis, the Company may reduce the number of Registrable Securities
included in the Registration Statement on behalf of the Investors (in case of an
exclusion as to a portion of such Registrable Securities, such portion to be
allocated pro rata among such Investors in proportion to the respective numbers
of Registrable Securities requested to be registered by each such Investor over
the total amount of Registrable Securities). The Company will then use its best
efforts at the first opportunity that is permitted by the Commission, but in no
event later than the later of sixty (60) calendar days from the date
substantially all of the Registrable Securities registered under the
Registration Statement have been sold by the Buyers or six (6) months from the
date the Registration Statement was declared effective, to register for resale
the Registrable Securities that have been excluded from being registered. In
such event the Company shall give the Investors prompt notice of the number of
the Registrable Securities excluded and the Company will not be liable for any
Event Payments in connection with the excluded Registrable Securities.

(c) The Company shall use its commercially reasonable efforts to cause the
Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the Required
Effectiveness Date and shall use its commercially reasonable efforts to keep
such Registration Statement continuously effective under the Securities Act
until the earlier of the date that all Common Shares covered by such
Registration Statement have been sold or can be sold publicly under Rule 144(k)
(the “Effectiveness Period”); provided that, upon notification by the SEC that a
Registration Statement will not be reviewed or is no longer subject to further
review and comments, the Company shall request acceleration of such Registration
Statement within five (5) Trading Days after receipt of such notice and request
that it become effective on 4:00 p.m. New York City time on the Effective Date
and file a prospectus supplement for any Registration Statement, whether or not
required under Rule 424 (or otherwise), by 9:00 a.m. New York City time the day
after the Effective Date.

 

-25-



--------------------------------------------------------------------------------

(d) The Company shall notify the Investors in writing promptly (and in any event
within two Trading Days) after receiving notification from the SEC that the
Registration Statement has been declared effective.

(e) Should an Event (as defined below) occur, then upon the occurrence of such
Event, and on every monthly anniversary thereof until the applicable Event is
cured, the Company shall pay to each Investor an amount in cash, as liquidated
damages and not as a penalty, equal to one and a half percent (1.5%) of (i) the
number of Common Shares which are the subject of such Event and are held by such
Investor as of the date of such Event, multiplied by (ii) the purchase price
paid by such Investor for such Common Shares then held; provided, however, that
the total amount of payments pursuant to this Section 6.1(d) shall not exceed,
when aggregated with all such payments paid to all Investors, eighteen percent
(18%) of the aggregate purchase price of the Common Shares purchased pursuant to
this Agreement. The payments to which an Investor shall be entitled pursuant to
this Section 6.1(d) are referred to herein as “Event Payments.” Any Event
Payments payable pursuant to the terms hereof shall apply on a pro rated basis
for any portion of a month prior to the cure of an Event. In the event the
Company fails to make Event Payments in a timely manner, such Event Payments
shall bear interest at the rate of one percent (1.0%) per month (prorated for
partial months) until paid in full. All pro rated calculations made pursuant to
this paragraph shall be based upon the actual number of days in such pro rated
month. Notwithstanding the foregoing, the maximum payment to an Investor
associated with all Events in the aggregate shall not exceed (i) in any 30-day
period, an aggregate of one and a half percent (1.5%) of the purchase price paid
by such Investor for its Common Shares then held (plus interest accrued thereon,
if applicable) and (ii) eighteen percent (18.0%) of the purchase paid by such
Investor for its Common Shares then held.

For such purposes, each of the following shall constitute an “Event”:

(i) the Registration Statement is not filed on or prior to the Filing Deadline;

(ii) the Registration Statement is not declared effective on or prior to the
Required Effectiveness Date;

(iii) except as provided for in Section 6.1(e) (the “Excluded Events”), after
the Effectiveness Date and during the Effectiveness Period, an Investor is not
permitted to sell Registrable Securities under the Registration Statement (or a
subsequent Registration Statement filed in replacement thereof) for any reason
(other than the fault of such Investor) for five (5) or more Trading Days
(whether or not consecutive);

(iv) except as a result of the Excluded Events, the Common Stock is not listed
or quoted, or is suspended from trading, on an Eligible Market for a period of
three Trading Days (which need not be consecutive Trading Days) during the
Effectiveness Period;

 

-26-



--------------------------------------------------------------------------------

(v) with respect to an Investor, the Company fails for any reason to deliver a
certificate evidencing the Initial Shares, with respect to the Initial Closing
and the Remaining Shares with respect to the Second Closing, as applicable, to
such Investor within five Trading Days after delivery of such certificate is
required pursuant to any Transaction Document; or

(vi) during the applicable Effectiveness Period, except as a result of the
Excluded Events, the Company fails to have any Shares listed or quoted on an
Eligible Market.

(f) Notwithstanding anything in this Agreement to the contrary, after 60
consecutive Trading Days of continuous effectiveness of the initial Registration
Statement filed and declared effective pursuant to this Agreement, the Company
may, by written notice to the Investors, suspend sales under a Registration
Statement after the Effective Date thereof and/or require that the Investors
immediately cease the sale of shares of Common Stock pursuant thereto and/or
defer the filing of any subsequent Registration Statement if the Company is
engaged in a material merger, acquisition or sale and the Board of Directors
determines in good faith, by appropriate resolutions, that, as a result of such
activity, (A) it would be materially detrimental to the Company (other than as
relating solely to the price of the Common Stock) to maintain a Registration
Statement at such time or (B) it is in the best interests of the Company to
suspend sales under such registration at such time. Upon receipt of such notice,
each Investor shall immediately discontinue any sales of Registrable Securities
pursuant to such registration until such Investor is advised in writing by the
Company that the current Prospectus or amended Prospectus, as applicable, may be
used. In no event, however, shall this right be exercised to suspend sales
beyond the period during which (in the good faith determination of the Company’s
Board of Directors) the failure to require such suspension would be materially
detrimental to the Company. The Company’s rights under this Section 6(e) may be
exercised for a period of no more than 20 Trading Days at a time and not more
than three times in any twelve-month period, without such suspension being
considered as part of an Event Payment determination. Immediately after the end
of any suspension period under this Section 6(e), the Company shall take all
necessary actions (including filing any required supplemental prospectus) to
restore the effectiveness of the applicable Registration Statement and the
ability of the Investors to publicly resell their Registrable Securities
pursuant to such effective Registration Statement.

(g) The Company shall not, from the date hereof until the Effective Date of the
Registration Statement, prepare and file with the SEC a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than any registration
statement or post-effective amendment to a registration statement (or supplement
thereto) relating to the Company’s employee benefit plans registered on Form
S-8.

6.2 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

(a) Not less than five Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Investors who have supplied the Company with email
addresses copies of all such documents proposed to be filed, which documents
(other than any document that is incorporated or deemed

 

-27-



--------------------------------------------------------------------------------

to be incorporated by reference therein) will be subject to the review of such
Investors. The Company shall reflect in each such document when so filed with
the SEC such comments regarding the Investors and the plan of distribution as
the Investors may reasonably and promptly propose no later than two Trading Days
after the Investors have been so furnished with copies of such documents as
aforesaid.

(b) (i) Subject to Section 6.1(e), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible (except to the extent that the
Company reasonably requires additional time to respond to accounting comments),
to any comments received from the SEC with respect to the Registration Statement
or any amendment thereto; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Investors thereof set forth in the Registration Statement as
so amended or in such Prospectus as so supplemented.

(c) Notify the Investors as promptly as reasonably possible, and (if requested
by the Investors) confirm such notice in writing no later than two Trading Days
thereafter, of any of the following events: (i) the SEC notifies the Company
whether there will be a “review” of any Registration Statement; (ii) the SEC
comments in writing on any Registration Statement; (iii) any Registration
Statement or any post-effective amendment is declared effective; (iv) the SEC or
any other Federal or state governmental authority requests any amendment or
supplement to any Registration Statement or Prospectus or requests additional
information related thereto; (v) the SEC issues any stop order suspending the
effectiveness of any Registration Statement or initiates any Proceedings for
that purpose; (vi) the Company receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; or (vii) the financial statements included in any Registration
Statement become ineligible for inclusion therein or any Registration Statement
or Prospectus or other document contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

(d) Use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

(e) If requested by an Investor, provide such Investor without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial

 

-28-



--------------------------------------------------------------------------------

statements and schedules, and all exhibits to the extent requested by such
Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the SEC.

(f) Promptly deliver to each Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.

(g) (i) In the time and manner required by each Trading Market, prepare and file
with such Trading Market an additional shares listing application covering all
of the Registrable Securities; (ii) take all steps necessary to cause such
Common Shares to be approved for listing on each Trading Market as soon as
possible thereafter; (iii) provide to each Investor evidence of such listing;
and (iv) except as a result of the Excluded Events, during the Effectiveness
Period, use its commercially reasonably efforts to maintain the listing of such
Common Shares on each such Trading Market or another Eligible Market.

(h) Prior to any public offering of Registrable Securities, use its Best Efforts
to register or qualify or cooperate with the selling Investors in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

(i) Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such certificates to be in such denominations
and registered in such names as any such Investors may reasonably request.

(j) Upon the occurrence of any event described in Section 6.2(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact

 

-29-



--------------------------------------------------------------------------------

required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(k) Cooperate with any reasonable due diligence investigation undertaken by the
Investors in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information; provided that
the Company will not deliver or make available to any Investor material,
nonpublic information unless such Investor requests in advance in writing to
receive material, nonpublic information and agrees to keep such information
confidential.

(l) Comply with all rules and regulations of the SEC applicable to the
registration of the Common Shares.

(m) It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Investor or to make any Event Payments
set forth in Section 6.1(e) to such Investor that such Investor furnish to the
Company the information specified in Exhibits A-1, A-2 and A-3 hereto and such
other information regarding itself, the Registrable Securities and other shares
of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit C hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request.

(n) The Company shall comply with all applicable rules and regulations of the
SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Investors in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.

6.3 Registration Expenses. The Company shall pay all fees and expenses incident
to the performance of or compliance with Article VI of this Agreement by the
Company, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC,
any Trading Market and in connection with applicable state securities or Blue
Sky laws, (b) printing expenses (including without limitation expenses of
printing certificates for Registrable Securities), (c) messenger, telephone and
delivery expenses, (d) fees and disbursements of counsel for the Company,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(f) all listing fees to be paid by the Company to the Trading Market.

 

-30-



--------------------------------------------------------------------------------

6.4 Indemnification

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Investor (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses (as determined by a court of competent jurisdiction in a final
judgment not subject to appeal or review), as incurred, arising out of or
relating to (i) any misrepresentation or breach of any representation or
warranty made by the Company in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (iii) any cause of action, suit or claim brought
or made against such Indemnified Party (as defined in Section 6.4(c) below) by a
third party (including for these purposes a derivative action brought on behalf
of the Company), arising out of or resulting from (x) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (y) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Common Shares, or (z) the
status of Indemnified Party as holder of the Common Shares (unless, and only to
the extent that, such action, suit or claim is based, including in part, upon a
breach of such Investor’s representations, warranties or covenants under the
Transaction Documents or any conduct by such Investor that constitutes a
violation of law, fraud, gross negligence or willful misconduct) or (iv) any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of Company prospectus or in
any amendment or supplement thereto or in any Company preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading,
except to the extent, but only to the extent, that (A) such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding such Investor furnished in writing to the Company by such
Investor for use therein, or to the extent that such information relates to such
Investor or such Investor’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved by such Investor in writing
expressly for use in the Registration Statement, or (B) with respect to any
prospectus, if the untrue statement or omission of material fact contained in
such prospectus was corrected on a timely basis in the prospectus, as then
amended or supplemented, if such corrected prospectus was timely made available
by the Company to the Investor, and the Investor seeking indemnity hereunder was
advised in writing not to use the incorrect prospectus prior to the use giving
rise to Losses.

(b) Indemnification by Investors. Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company and its directors, officers,
agents and employees to the fullest extent permitted by applicable law, from and
against all Losses (as determined by a court of competent jurisdiction in a
final judgment not subject to appeal or review) arising solely

 

-31-



--------------------------------------------------------------------------------

out of any untrue statement of a material fact contained in the Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto, or arising out of or relating to any omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading, but
only to the extent that (i) such untrue statements or omissions are based solely
upon information regarding such Investor furnished to the Company by such
Investor in writing expressly for use therein, or to the extent that such
information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Investor expressly for use in the Registration Statement (it
being understood that the information provided by the Investor to the Company in
Exhibits A-1, A-2 and A-3 and the Plan of Distribution set forth on Exhibit C,
as the same may be modified by such Investor and other information provided by
the Investor to the Company in or pursuant to the Transaction Documents
constitutes information reviewed and expressly approved by such Investor in
writing expressly for use in the Registration Statement), such Prospectus or
such form of prospectus or in any amendment or supplement thereto. In no event
shall the liability of any selling Investor hereunder be greater in amount than
the dollar amount of the net proceeds received by such Investor upon the sale of
the Registrable Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expenses of separate counsel shall be at the
expense of the Indemnifying Party). It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate

 

-32-



--------------------------------------------------------------------------------

Proceedings that have been or will be consolidated before a single judge) be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties, which firm shall be appointed by a
majority of the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within twenty
(20) Trading Days of written notice thereof to the Indemnifying Party
(regardless of whether it is ultimately determined that an Indemnified Party is
not entitled to indemnification hereunder; provided, that the Indemnifying Party
may require such Indemnified Party to undertake to reimburse all such fees and
expenses to the extent it is finally judicially determined that such Indemnified
Party is not entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 6.4(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6.4(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceed the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

-33-



--------------------------------------------------------------------------------

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6.5 Dispositions. Each Investor agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement and
shall sell its Registrable Securities in accordance with the Plan of
Distribution set forth in the Prospectus. Each Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(v), (vi) or (vii), such Investor will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Investor is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be resumed. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. Each Investor, severally and not jointly with the other Investors,
agrees that the removal of the restrictive legend from certificates representing
Common Shares as set forth in Section 4.1 is predicated upon the Company’s
reliance that the Investor will comply with the provisions of this subsection.
Both the Company and the Transfer Agent, and their respective directors,
officers, employees and agents, may rely on this subsection.

6.6 No Piggyback on Registrations. Except as described in Schedule 6.6, neither
the Company nor any of its security holders (other than the Investors in such
capacity pursuant hereto and the Excluded Investors) may include securities of
the Company in the Registration Statement other than the Registrable Securities.

6.7 Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Investor not then eligible to sell
all of their Registrable Securities under Rule 144 in a three-month period,
written notice of such determination and if, within ten days after receipt of
such notice, any such Investor shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities such Investor requests to be registered. Notwithstanding the
foregoing, in the event that, in connection with any underwritten public
offering, the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such Registration Statement only such
limited portion of the Registrable Securities with respect to which such
Investor has requested inclusion hereunder as the underwriter shall permit;
provided, however, that (i) the Company shall not exclude any Registrable
Securities unless the Company has first excluded all outstanding securities, the
holders of which are not contractually entitled to inclusion of such securities
in such Registration Statement or are not contractually entitled to pro rata
inclusion with the Registrable Securities and (ii) after giving effect to the
immediately preceding proviso, any such

 

-34-



--------------------------------------------------------------------------------

exclusion of Registrable Securities shall be made pro rata among the Investors
seeking to include Registrable Securities and the holders of other securities
having the contractual right to inclusion of their securities in such
Registration Statement by reason of demand registration rights, in proportion to
the number of Registrable Securities or other securities, as applicable, sought
to be included by each such Investor or other holder. If an offering in
connection with which an Investor is entitled to registration under this
Section 6.7 is an underwritten offering, then each Investor whose Registrable
Securities are included in such Registration Statement shall, unless otherwise
agreed by the Company, offer and sell such Registrable Securities in an
underwritten offering using the same underwriter or underwriters and, subject to
the provisions of this Agreement, on the same terms and conditions as other
shares of Common Stock included in such underwritten offering and shall enter
into an underwriting agreement in a form and substance reasonably satisfactory
to the Company and the underwriter or underwriters. Upon the effectiveness the
registration statement for which piggy-back registration has been provided in
this Section 6.7, any Event Payments payable to an Investor whose Common Shares
are included in such registration statement shall terminate and no longer be
payable.

ARTICLE VII

MISCELLANEOUS

7.1 Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the First Closing has not
been consummated by the third Trading Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

7.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the applicable Common Shares.

7.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the First Closing or Second Closing, as applicable, and without further
consideration, the Company will execute and deliver to the Investors such
further documents as may be reasonably requested in order to give practical
effect to the intention of the parties under the Transaction Documents.

7.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified

 

-35-



--------------------------------------------------------------------------------

in this Section on a day that is not a Trading Day or later than 6:30 p.m. (New
York City time) on any Trading Day, (c) the Trading Day following the date of
deposit with a nationally recognized overnight courier service, or (d) upon
actual receipt by the party to whom such notice is required to be given. The
addresses, facsimile numbers and email addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address or facsimile number as may be designated in writing hereafter, in the
same manner, by any such Person.

7.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Investors under Article VI may be
given by Investors holding at least a majority of the Registrable Securities to
which such waiver or consent relates.

7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

7.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Common Shares as permitted hereunder, provided (i) such transferor
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company after such assignment,
(ii) the Company is furnished with written notice of (x) the name and address of
such transferee or assignee and (y) the Registrable Securities with respect to
which such registration rights are being transferred or assigned,
(iii) following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act
and applicable state securities laws, (iv) such transferee agrees in writing to
be bound, with respect to the transferred Common Shares, by the provisions
hereof that apply to the “Investors” and (v) such transfer shall have been made
in accordance with the applicable requirements of this Agreement and with all
laws applicable thereto.

7.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnified Party is an intended third party
beneficiary of Section 6.4 and (in each case) may enforce the provisions of such
Section directly against the parties with obligations thereunder.

 

-36-



--------------------------------------------------------------------------------

7.9 Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE STATE
OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, REGARDLESS
OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS
OF LAWS. THE COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY AND INVESTORS HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.

7.10 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing.

7.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

7.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

-37-



--------------------------------------------------------------------------------

7.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
owed to such Investor by the Company under a Transaction Document and the
Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

7.14 Replacement of Common Shares. If any certificate or instrument evidencing
any Common Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any Losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is reasonably required by the Transfer Agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Common
Shares. If a replacement certificate or instrument evidencing any Common Shares
is requested due to a mutilation thereof, the Company may require delivery of
such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.

7.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

7.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

7.17 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each

 

-38-



--------------------------------------------------------------------------------

reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.

7.18 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Documents. The decision of each Investor to purchase Common Shares
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other Investor
or by any agent or employee of any other Investor, and no Investor or any of its
agents or employees shall have any liability to any other Investor (or any other
person) relating to or arising from any such information, materials, statements
or opinions. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Document. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no other Investor will be acting as agent of
such Investor in connection with monitoring its investment hereunder. Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any Proceeding for such purpose.

SIGNATURE PAGES TO FOLLOW

 

-39-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

VIA PHARMACEUTICALS, INC. By:      Name:   Title:   Address for Notice:

750 Battery Street

Suite 330

San Francisco, CA 94111

Tel: (415) 283-2200

Fax: (415) 283-2201

Attn: Chief Financial Officer

With a copy to:

Latham & Watkins LLP

Sears Tower, Suite 5800

233 South Wacker Drive

Chicago, IL 60606

Tel: (312) 876-7700

Fax: (312) 993-9767

Attn: Michael Pucker, Esq.

COMPANY SIGNATURE PAGE



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of June ___, 2007 (the “Purchase
Agreement”) by and among VIA Pharmaceuticals, Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

  Name of Investor:        By:          Name:       Title:     Address:
_______________________________   _______________________________________  
_______________________________________

Telephone No.: ___________________________ Facsimile No.:
____________________________ Email Address: ____________________________

First Closing Purchase Price:______________ Number of Initial Shares:
_________________ Second Closing Purchase Price:_____________
Number of Remaining Shares: ________________ Aggregate Purchase Price: $
_________________



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o: ___________________________________________________

Address: _________________________________________________

        __________________________________________________

Telephone No.: _____________________________________________

Facsimile No. : ________________________________________________

Other Special Instructions: ______________________________________

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Opinion of Company Corporate Counsel

 

  C Plan of Distribution

 

  D Company Transfer Agent Instructions

 

-2-



--------------------------------------------------------------------------------

Exhibit A

INSTRUCTION SHEET FOR INVESTOR

(to be read in conjunction with the entire Securities Purchase Agreement)

 

A. Complete the following items in the Securities Purchase Agreement:

 

  1. Complete and execute the Investor Signature Page. The Agreement must be
executed by an individual authorized to bind the Investor.

 

  2. Exhibit A-1 - Stock Certificate Questionnaire:

Provide the information requested by the Stock Certificate Questionnaire;

 

  3. Exhibit A-2 - Registration Statement Questionnaire:

Provide the information requested by the Registration Statement Questionnaire.

 

  4. Exhibit A-3 - Investor Certificate:

Provide the information requested by the Investor Certificate.

 

  5. Return, via facsimile, the signed Securities Purchase Agreement including
the properly completed Exhibits A-1 through A-3, to:

Facsimile: (312) 993-9767

Telephone: (312) 876-7696

Attn: Kerry Ducey

 

  6. After completing instruction number five (5) above, deliver the original
signed Securities Purchase Agreement including the properly completed Exhibits
A-1 through A-3 to:

Address: Kerry Ducey

                c/o Latham & Watkins LLP

                Sears Tower, Suite 5800

                233 S. Wacker Drive

                Chicago, IL 60606-6401

 

B. Instructions regarding the wire transfer of funds for the purchase of the
Common Shares will be telecopied to the Investor by the Company at a later date.

 

-3-



--------------------------------------------------------------------------------

Exhibit A-1

VIA PHARMACEUTICALS, INC.

STOCK CERTIFICATE QUESTIONNAIRE

 

   Please provide us with the following information:    1.    The exact name
that the Common Shares are to be registered in (this is the name that will
appear on the stock certificate(s)). You may use a nominee name if appropriate:
      2.    The relationship between the Investor of the Common Shares and the
Registered Holder listed in response to item 1 above:       3.    The mailing
address, telephone and telecopy number and email address of the Registered
Holder listed in response to item 1 above:                                    
      4.    The Tax Identification Number of the Registered Holder listed in
response to item 1 above:      



--------------------------------------------------------------------------------

Exhibit A-2

VIA PHARMACEUTICALS, INC.

REGISTRATION STATEMENT QUESTIONNAIRE

In connection with the Registration Statement, please provide us with the
following information regarding the Investor.

1. Please state your organization’s name exactly as it should appear in the
Registration Statement:

______________________________________________________________________________

Except as set forth below, your organization does not hold any equity securities
of the Company on behalf of another person or entity.

State any exceptions here:

________________________________________________________________________________

If the Investor is not a natural person, please identify the natural person or
persons who will have voting and investment control over the Common Shares owned
by the Investor:

_________________________________________________________________________________

2. Address of your organization:

______________________________________________

_______________________________________________

Telephone: __________________________

Fax: ________________________________

Contact Person: _______________________

3. Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?
(Include any relationships involving you or any of your affiliates, officers,
directors, or principal equity holders (5% or more) that has held any



--------------------------------------------------------------------------------

position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.)

 

________    Yes

   ________    No

If yes, please indicate the nature of any such relationship below:

4. Are you the beneficial owner of any other securities of the Company? (Include
any equity securities that you beneficially own or have a right to acquire
within 60 days after the date hereof, and as to which you have sole voting
power, shared voting power, sole investment power or shared investment power.)

 

________    Yes

   ________    No

If yes, please describe the nature and amount of such ownership as of a recent
date.

5. Except as set forth below, you wish that all the shares of the Company’s
common stock beneficially owned by you or that you have the right to acquire
from the Company be offered for your account in the Registration Statement.

State any exceptions here:

6. Have you made or are you aware of any arrangements relating to the
distribution of the shares of the Company pursuant to the Registration
Statement?

 

________    Yes

   ________    No

If yes, please describe the nature and amount of such arrangements.

7. NASD Matters

(a) State below whether (i) you or any associate or affiliate of yours are a
member of the NASD, a controlling shareholder of an NASD member, a person
associated with a member, a direct or indirect affiliate of a member, or an
underwriter or related person with respect to the proposed offering; (ii) you or
any associate or affiliate of yours owns any stock or other securities of any

 

-2-



--------------------------------------------------------------------------------

NASD member not purchased in the open market; or (iii) you or any associate or
affiliate of yours has made any outstanding subordinated loans to any NASD
member. If you are a general or limited partnership, a no answer asserts that no
such relationship exists for you as well as for each of your general or limited
partners.

 

Yes:

__________

  

              No:

__________

If “yes,” please identify the NASD member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner:

If you answer “no” to Question 7(a), you need not respond to Question 7(b).

(b) State below whether you or any associate or affiliate of yours has been an
underwriter, or a controlling person or member of any investment banking or
brokerage firm which has been or might be an underwriter for securities of the
Company or any affiliate thereof including, but not limited to, the common stock
now being registered.

 

Yes:

__________

  

              No:

__________

If “yes,” please identify the NASD member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner.

 

-3-



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned hereby agrees to notify the Company promptly of any changes in
the foregoing information which should be made as a result of any developments,
including the passage of time. The undersigned also agrees to provide the
Company and the Company’s counsel any and all such further information regarding
the undersigned promptly upon request in connection with the preparation,
filing, amending, and supplementing of the Registration Statement (or any
Prospectus contained therein). The undersigned hereby consents to the use of all
such information in the Registration Statement.

The undersigned understands and acknowledges that the Company will rely on the
information set forth herein for purposes of the preparation and filing of the
Registration Statement.

The undersigned understands that the undersigned may be subject to serious civil
and criminal liabilities if the Registration Statement, when it becomes
effective, either contains an untrue statement of a material fact or omits to
state a material fact required to be stated in the Registration Statement or
necessary to make the statements in the Registration Statement not misleading.
The undersigned represents and warrants that all information it provides to the
Company and its counsel is currently accurate and complete and will be accurate
and complete at the time the Registration Statement becomes effective and at all
times subsequent thereto, and agrees during the Effectiveness Period and any
additional period in which the undersigned is making sales of Common Shares
under and pursuant to the Registration Statement, and agrees during such periods
to notify the Company immediately of any misstatement of a material fact in the
Registration Statement, and of the omission of any material fact necessary to
make the statements contained therein not misleading.

Dated: ________

 

    Name    Signature    Name and Title of Signatory

 

-4-



--------------------------------------------------------------------------------

Exhibit A-3

VIA PHARMACEUTICALS, INC.

CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,

TRUST, FOUNDATION AND JOINT INVESTORS

If the Investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.

CERTIFICATE

The undersigned certifies that the representations and responses below are true
and accurate:

(a) The Investor has been duly formed and is validly existing and has full power
and authority to invest in the Company. The person signing on behalf of the
undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Investor and to take other actions with respect
thereto.

(b) Indicate the form of entity of the undersigned:

____ Limited Partnership

____ General Partnership

____ Limited Liability Company

____ Corporation

____ Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor):
____________________________________________________________________________________
____________________________________________________________________________________

(Continue on a separate piece of paper, if necessary.)

____ Other type of Trust (indicate type of trust and, for trusts other than
pension trusts, name the grantors and beneficiaries):
______________________________________________________________

______________________________________________________________________

(Continue on a separate piece of paper, if necessary.)

____ Other form of organization (indicate form of organization
(____________________________

_________________________________________________________________________________).

(c) Indicate the approximate date the undersigned entity was
formed:_________________________.

 

-5-



--------------------------------------------------------------------------------

(d) In order for the Company to offer and sell the Common Shares in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as an investor in the Company.

 

______

   1. A bank as defined in Section 3(a)(2) of the Securities Act of 1933, as
amended, or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity;

______

   2. A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;

______

   3. An insurance company as defined in Section 2(13) of the Securities Act;

______

   4. An investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act;

______

   5. A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

______

   6. A plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;

______

   7. An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

______

   8. A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

______

   9. Any partnership or corporation or any organization described in Section
501(c)(3) of the Internal Revenue Code or similar business trust, not formed for
the specific purpose of acquiring the Common Shares, with total assets in excess
of $5,000,000;

______

   10. A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Common Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Securities
Exchange Act of 1934, as amended;

______

   11. An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the

 

-6-



--------------------------------------------------------------------------------

   equity owners of the undersigned, and the investor category which each such
equity owner satisfies: ______________   

_________________________________________________________________________________________

  

(Continue on a separate piece of paper, if necessary.)

Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, (ii) state(s), if
any, in which you are incorporated or otherwise organized and (iii) state(s), if
any, in which you pay income taxes.

________________________________________________________________________

________________________________________________________________________

________________________________________________________________________

Dated:__________________________, 2007

 

   Print Name of Investor    Name:   Title:   (Signature and title of authorized
officer, partner or trustee)

 

-7-



--------------------------------------------------------------------------------

Exhibit B

OPINION OF COMPANY COUNSEL

 

-8-



--------------------------------------------------------------------------------

Exhibit C

PLAN OF DISTRIBUTION

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

 

•  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

•  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

•  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

•  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

•  

privately negotiated transactions;

 

•  

short sales;

 

•  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

•  

a combination of any such methods of sale; and

 

•  

any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act of 1933, as amended (the “Securities Act”). Discounts,
concessions, commissions and similar selling expenses, if any, attributable to
the sale of shares will be borne by a selling stockholder. The selling
stockholders may agree to indemnify any agent, dealer or broker-dealer that
participates in transactions involving sales of the shares if liabilities are
imposed on that person under the Securities Act.



--------------------------------------------------------------------------------

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act supplementing or
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed a supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act supplementing or amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.

 

-2-



--------------------------------------------------------------------------------

Exhibit D

COMPANY TRANSFER AGENT INSTRUCTIONS

U.S. Stock Transfer Corporation

1745 Gardena Avenue

Glendale, California 91204

Attention: Corautus Genetics Inc. Representative

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
June 29, 2007 (the “Agreement”), by and among Via Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and the investors named on the Schedule of
Investors attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing to the Holders shares (the “Common Shares”) of Common Stock
of the Company, par value $0.001 per share (the “Common Stock”).

In connection with the consummation of the transactions contemplated by the
Agreement, this letter shall serve as our irrevocable authorization and
direction to you:

(i) to issue an aggregate of 10,288,065 shares of our Common Stock in the names
and denominations set forth on Annex I attached hereto. The certificates should
bear the legend set forth on Annex II attached hereto and “stop transfer”
instructions should be placed against their subsequent transfer. Kindly deliver
the certificates to the respective delivery addresses set forth on Annex I via
hand delivery or overnight courier. We confirm that these shares will be validly
issued, fully paid and non-assessable upon issuance.

(ii) to issue (provided that you are the transfer agent of the Company at such
time) certificates for shares of Common Stock upon transfer or resale of the
Common Shares and receipt by you of certificate(s) for the Common Shares so
transferred or sold (duly endorsed or accompanied by stock powers duly endorsed,
in each case with signatures guaranteed and otherwise in form eligible for
transfer); and

You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Common Shares has been declared
effective by the Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”), or (ii) the Common
Shares are eligible for sale in conformity with Rule 144(k) under the Securities
Act (“Rule 144”) and (b) if applicable, a copy of such registration statement,
then, unless otherwise required by law, within three (3) business days of your
receipt of certificates representing the Common Shares, you shall issue the
certificates representing the Common Shares to the Holders or their transferees,
as the case may be, registered in the names of such Holders or transferees, as
the case may be, and such certificates shall not bear any legend restricting
transfer of the Common



--------------------------------------------------------------------------------

Shares thereby and should not be subject to any stop-transfer restriction. Any
certificates tendered for transfer shall be endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect
transfer.

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Common Shares has been declared
effective by the SEC under the Securities Act is attached hereto as Annex II.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact our counsel, Michael Pucker, Esq., at
(312) 876-6518.

 

Very truly yours, VIA PHARMACEUTICALS, INC. By:        Name:     Title:  

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

this ___ day of June, 2007

 

U.S. STOCK TRANSFER CORPORATION By:        Name:        Title:     

Enclosures

 

-2-



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE OF INVESTORS

 

-3-



--------------------------------------------------------------------------------

ANNEX II

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

U.S. Stock Transfer Corporation

1745 Gardena Avenue

Glendale, California 91204

Attention: Corautus Genetics Inc. Representative

 

  Re: Via Pharmaceuticals, Inc.

Ladies and Gentlemen:

We are counsel to Via Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of June 29, 2007 (the “Securities
Purchase Agreement”), entered into by and among the Company and the buyers named
therein (collectively, the “Purchasers”) pursuant to which the Company issued to
the Purchasers shares of Common Stock of the Company, par value $0.001 per share
(the “Common Shares”). Pursuant to the Securities Purchase Agreement, the
Company agreed to register the resale of the Common Shares (the “Registrable
Securities”) under the Securities Act of 1933, as amended (the “Securities
Act”). In connection with the Company’s obligations under the Securities
Purchase Agreement, on [        ], 2007, the Company filed a Registration
Statement on Form S-3 (File No. 333-[                    ] ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “Commission”)
relating to the Registrable Securities which names each of the Purchasers as a
selling shareholder thereunder.

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [            ]
[a.m.][p.m.] on [                    ], 2007, and we have no knowledge, after
telephonic inquiry of a member of the staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.

This letter shall serve as our standing notice to you that the Common Shares may
be freely transferred by the Purchasers pursuant to the Registration Statement
so long as the Holders certify they will comply with the plan of distribution
description in connection with sales or transfers of the Common Shares set forth
in the Registration Statement and with the prospectus delivery requirements of
the Securities Act, to the extent such delivery requirement are applicable. You
need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of the Common Shares to the Purchasers or the
transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated                     ,
2007.

 

-4-